r   ,. ,. ._,            L-ase r:Ll-cr-00015-KMK Document
                                                 Document 27
                                                          24 Filed
                                                             Filed 02/09/21
                                                                   02/08/21 Page
                                                                            Page 12 of
                                                                                    of 22
                         Case 7:21-cr-00015-KMK



                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
                -----------------------------------------------------------------X
                 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                                TELE CONFERENCE
                                             -against-
                                                                                                  21 -CR- 15 (KMK)


                 RICHARD LOCKETT
                                                                Defendant(s).
                -----------------------------------------------------------------X

                Defendant Richard Lockett hereby voluntarily consents to participate in the following
                proceeding via_ videoconferencing or~ teleconferencing:

                         Initial Appearance Before a Judicial Officer

                         Arraignment (Note: If on Felony Information, Defendant Must Sign ~eparate Waiver of
                         Indictment Form)

                         Bail/Detention Hearing

                         Conference Before a Judicial Officer

                _lL      Plea




                /$/Richard Lockett (by counsel with permission)
                Defendant's Signature                                                Defendant's Counsel's Signature
                (Judge may obtain verbal consent on
                Record and Sign for Defendant)

                 Richard Lockett                                                      Kerry A. Lawrence
                Print Defendant's Name                                               Print Counsel's Name



                Th;;~o;;;ing was conducted by reliable video or                      t~c:_
                Date                                                                 • 1 !i!i FIi 4Jk½qe/U.S. Magistrate Judge
                     case
                      Case7:21-cr-00015-KMK
                          7:21-cr-00015-KMK Document
                                            Document24
                                                     27 Filed
                                                        Filed02/08/21
                                                              02/09/21 Page
                                                                       Page 12 of
                                                                               of 22




                                           CALHOUN      &   LAWRENCE, LLP
                                                  ATTORNEYS AT LAW
                                                      81 MAIN STREET
                                                        SUITE 504
                                              WHITE PLAINS. NEW YORK 10601
CLINTON W. CALHOUN, Ill•                                                                         (914) 946-5900
KERRY A. LAWRENCE••
                                                                                               F'AX 19141 946-5906
 "ALSO ADMITTED IN VA & DC
. . ALSO ADMITTED IN CT
                                                   February 8, 2021



          BYECF
          Hon. Kenneth M. Karas
          United States District Judge
          United States Courthouse
          300 Quarropas Street
          White Plains, NY 10601

                   Re:       United States v. Richard Lockett
                             21 Cr. 15 (KMK)

          Dear Judge Karas:

                 This is to inform the Court that, with respect to the plea scheduled for February 9, 2021,
          my client Richard Lockett after consulting with me waives his right to be physically present and
          consents to enter a guilty plea by teleconference.

                   A consent form is attached hereto.

                   The Court's consideration of this letter is appreciated.

                                                   Respectfully submitted,



                                                   Kerry A. Lawrence



          cc:       All counsel (by e~f)
